Citation Nr: 1123878	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  He died December 27, 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes on appeal from an October 2008 decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection for the cause of the Veteran's death is warranted.  She maintains that the Veteran should have been service-connected for a heart condition and that the cause of his death was from a heart attack, which would warrant service connection for the cause of his death.  She alternately argues that the debilitating effects of the Veteran's multiple service connected disabilities combined, in whole or in part, to cause his death.

A review of the record reveals that the Veteran was service-connected during his lifetime for residuals, herniated nucleus pulposus L5-S1, bilateral hearing loss, residuals, right ankle sprain, and tinnitus.  The Veteran died in December 2007 due to cadiorespiratory arrest, due to or as a consequence of acute myocardial infarction.  

In order for the appellant to warrant service connection for the cause of the Veteran's death, the evidence must show that a disability that was incurred in or aggravated by service was the primary cause of the Veteran's death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2). Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  

After carefully reviewing the evidence, the Board regrets that further development, with ensuing delay, is necessary.  Given the Veteran's 70 percent combined disability rating, which included a 40 and 10 percent ratings assigned for his low back and right ankle disabilities, respectively, the Board concludes that a VA opinion is warranted.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

A review of the record shows that the Veteran was seen on a monthly basis by a local cardiologist.  The Veteran received treatment from Dr. H.S. at the Southern Heart Center.  Those records are not associated with the claims folder.  On remand, a request for these records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  After the appellant has signed the appropriate releases, obtain any private treatment records pertaining to treatment for the Veteran's coronary artery disease, to include all records from Dr. H.S., Southern Heart Center, Hattiesburg, Mississippi.  All attempts to procure records should be documented in the file.  

2.  After completing the above, refer the case to a physician with the appropriate medical expertise for a VA medical opinion.  The reviewing physician must be provided with the entire claims file, including a copy of this remand.  The opinion should indicate that a review of the claims file was completed.  After reviewing the record, the reviewing VA physician is requested to provide an opinion as to whether it is it as least as likely as not (a 50% probability or greater) that the cardiovascular disability that caused the Veteran's death 

had its onset in or was incurred in or aggravated by active service or a service-related disability.  The examiner should also state whether it is it as least as likely as not (a 50% probability or greater) that the Veteran's death was caused, hastened, or substantially and materially contributed by any of his service connected disabilities.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



